FILED
                             NOT FOR PUBLICATION                            MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10364

                Plaintiff - Appellee,             D.C. No. 4:11-cr-03773-RCC

  v.
                                                  MEMORANDUM *
VICTOR MANUEL HERNANDEZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Ronald S.W. Lew, District Judge, Presiding **

                               Submitted May 14, 2013 ***

Before:         LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Victor Manuel Hernandez appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable Ronald S.W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Hernandez contends that the district court erred when it used his prior

conviction both as a basis for a 16-level enhancement and in calculating his

criminal history category. As Hernandez concedes, this contention is foreclosed by

United States v. Garcia-Cardenas, 555 F.3d 1049, 1050 (9th Cir. 2009) (per

curiam).

      Hernandez also contends that the district court erred in applying a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(a)(ii), because it wrongly characterized

his prior robbery conviction under California Penal Code § 211 as a “crime of

violence.” The district court did not err. See United States v. Becerril-Lopez, 541
F.3d 881, 893 & n.10 (9th Cir. 2008) (holding that a conviction under § 211 is

categorically a “crime of violence” under the Guidelines).

      AFFIRMED.




                                          2                                     12-10364